DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/940871, filed on 07/28/2020, now US patent No. 11,256,307; which is a continuation of U.S. application 16/377,155, filed on 04/06/2019, now US patent No. 10,725,507; and which is a continuation of U.S. application No. 15/964,973, filed on 04/27/2018, now US patent No. 10,254,805; which is a continuation of U.S. application 15/637,940, filed on 06/29/2017, now US patent No. 9,964,999; and which is a continuation of U.S. application No. 15/263,222, filed on 09/12/2016, now US patent No. 9,974,206; which is a continuation of U.S. application 15/173,377, filed on 06/03/2016, now US patent No. 9,665,134; and which is a continuation of U.S. application No. 14/297,574, filed on 06/05/2014, now US patent No. 9,395,772.

Information Disclosure Statement
The IDS filed on 02/01/2022; and 02/07/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/01/2022 is acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham [US 6,152,257].
Regarding claim 1, Denham discloses a multi-part desktop electronic device (110, figures 1-5), comprising:
a first wall (a side wall 122a, figures 1-5) including apertures (124, 126, figures 1-5, see abstract) that allow passage of an audible sound;
a second wall (a side wall 122b, figures 1-5) separably joined to the first wall, wherein the first and second walls define an internal volume having a triangular cross section symmetrically disposed about a longitudinal axis (a vertical axis which is perpendicular a base 120 of the electronic device, figures 1-5); and
components (16, figures 1-5) disposed within the internal volume include an air moving component capable of providing the audible sound.
Regarding claim 15, Denham discloses a multi-part desktop electronic device (110, figures 1-5), comprising:
a first wall (a side wall 122a, figures 1-5) including apertures (124, 126, figures 1-5, see abstract) that allow passage of an audible sound; 
a second wall (a side wall 122b, figures 1-5) separably joined to the first wall, wherein the first and second walls define an internal volume having triangular cross section symmetrically disposed about a longitudinal axis (a vertical axis which is perpendicular a base 120 of the electronic device, figures 1-5); and
a base unit (120, figures 1-5) centered at and perpendicular to the longitudinal axis separably coupled a distal end of the first and second walls.
Regarding claim 21, Denham discloses an electronic device (110, figures 1-5), comprising:
a multi-part housing having three wall (122a & 122b, figures 1-5)  is that define an internal volume having a triangular cross-section symmetrically disposed about a longitudinal axis (a vertical axis which is perpendicular a base 120 of the electronic device, figures 1-5), wherein at least one of the walls includes an opening (124, 126, figures 1-5, see abstract) suitable for passing an audible sound; and
components (16, figures 1-5) disposed within the internal volume include an air moving component capable of providing the audible sound. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Denham in view of Felder [US 6,152,257].
Regarding claim 30, Deham discloses the claimed invention except for wherein at least one of the wall is includes an opening suitable for accommodating an input device.
	Felder discloses an electronic device (figures 1A-1B) comprising at least one side wall (10A/10B, figures 1A-1B) which is included an opening (a control knob 18A, figures 1A-1B) suitable for accommodating an input device.
	It would have been to one of ordinary skill in the art at the time the invention was made to add an input device on the side wall of the electronic device of Deham, as suggested by Felder, for the purpose of providing input data into the electronic device by users.
 
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 8 discloses the combination features of “a first circuit assembly that is offset from and parallel to the longitudinal axis, a second circuit assembly having an RF circuit, and an air moving component capable of providing the audible sound.”  These features, in conjunction with other features, as claimed in the claim 8, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 9-14 depend on the allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-7, 16-20 and 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the combination features of “a first circuit assembly offset from and parallel to the longitudinal axis; and a second circuit assembly that includes an RF circuit.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 3-7 depend on the allowed claim 2.
 	The claim 16 discloses the combination features of “a first circuit assembly that is offset from and parallel to the longitudinal axis, a second circuit assembly having an RF circuit, and an air moving component capable of providing the audible sound.”  These features, in conjunction with other features, as claimed in the claim 15, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 17-20 depend on the allowed claim 16.
 	The claim 22 discloses the combination features of “a first circuit assembly offset from and parallel to the longitudinal axis; and a second circuit assembly that includes an RF circuit.”  These features, in conjunction with other features, as claimed in the claim 21, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 23-29 depend on the allowed claim 22.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mathis et al. [US 6,666,296] disclose speaker assembly; 
Hunt et al. [US 2017/0149128] disclose vertical electronic device; and
Malhoit et al. [US 5,123,500] disclose loudspeaker enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/16/2022